Citation Nr: 1453303	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12 22-336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymia, as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to March 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April and July 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, the Board reopened the claims for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Board remanded this case.  The Board found that the last VA examination concluded that the Veteran's dysthymic disorder was not proximately due to his service-connected disabilities but did not opine as to whether it was aggravated by them.  The Board also found that a November 2012 VA treatment record noted that the Veteran's sinusitis impacted his ability to work but did not actually describe the effect.  Accordingly, the Board directed the RO to obtain private treatment records and to schedule the Veteran for a VA examination.

The RO schedules this VA examination for April 2014 but the Veteran missed this examination.  In a letter to the RO, received on the date of the scheduled examination, the Veteran stated that he could not find transportation to the examination and requested it to be rescheduled to the VA Medical Center in Grand Island, Nebraska.  He indicated that he could find more reliable transportation to this examination site.  The RO did not reschedule the Veteran for a VA examination at the Grand Island VA Medical Center.  Instead, they rescheduled the examination for later in the same day, to be completed as a video teleconference.

The Veteran did undergo the video teleconference examination but the examiner concluded that because the Veteran was not physically present (and psychological testing could not be conducted), he could not reach a conclusion as to whether his disorder was aggravated by his service-connected disabilities.

As the Veteran wrote a letter to the RO indicating he could not attend the examination in person due to travel constraints and because he was compliant in participating in a video teleconference examination that was apparently not sufficient for the VA examiner to address the questions posed, the Board finds that the Veteran has shown good cause.  38 C.F.R. § 3.655.  Accordingly, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate mental health professional to determine the current nature and etiology of his psychiatric disorder, claimed as dysthymia.  In scheduling the Veteran, preference should be given to (1) Grand Island, NE, VA Medical Center and (2) Lincoln, NE, VA Medical Center.  Those locations are preferred because they are relatively close to the Veteran's home address.  Only if those locations are not available should the VA examination be scheduled at the Omaha, NE, VA Medical Center.

If the Veteran timely asks to reschedule the VA examination date or location, please do so.  The last VA examiner informed the Board that its questions could not be adequately answered through a video teleconference examination; so an in-person examination is required.

The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to answer the following:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder has its onset in or is related to his active service?  In answering this question, the examiner must discuss the entire history of treatment for the disorder.

b)  If the psychiatric disorder is found less likely to have had its onset in or related to active service, the examiner must address whether it is at least as likely as not that the Veteran's psychiatric disorder is proximately due to his service-connected disabilities, to include tinnitus, hearing loss, sinusitis, and neuropathy of the left lower extremity? In answering this question, the examiner should discuss both the individual and combined impact of the service-connected disabilities.

c)  If the previous two questions are not answered in the affirmative, then the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder is aggravated by his service-connected disabilities, to include tinnitus, hearing loss, sinusitis, and neuropathy of the left lower extremity?  In answering this question, the examiner should discuss both the individual and combined impact of the service-connected disabilities.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities, either together or alone, preclude him from obtaining and maintaining substantially gainful employment.  

The examiner is also to state whether it is at least as likely as not that the Veteran's psychiatric disorder, claimed as dysthymia, either alone or in conjunction with his service-connected disabilities, precludes him from obtaining and maintaining substantially gainful employment.  The examiner is asked to specifically describe the functional impact the Veteran's sinusitis has on his occupational functioning, as alluded to in the November 2012 VA treatment record.

In making the requested determination, the Veteran's current age and non-service-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



